Order filed July 31, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00361-CV
                                   ____________

  RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant

                                        V.

                     BANK OF AMERICA, N.A., Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-32577

                                   ORDER

      According to information provided to this court, this appeal is from a
judgment signed February 12, 2014. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court appellant did
not make arrangements to pay for the record. On July 3, 2014, this court notified
appellant to provide proof of payment for the record. On July 15, 2014, the court
reporter advised this court that she had been paid for preparation of the reporter’s
record, but no response has been filed concerning payment for the clerk’s record.
Accordingly, we issue the following order:
      The appeal will be dismissed for want of prosecution unless, on or before
August 15, 2014, appellant pays for the clerk’s record and provides this court with
proof of payment. See Tex. R. App. P. 37.3(b).



                                      PER CURIAM